Order entered February 20, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00004-CR

                            KARL AARON MULLENS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 59th Judicial District Court
                                  Grayson County, Texas
                              Trial Court Cause No. 063112

                                            ORDER
       The Court GRANTS court reporter Crystal Cannon’s February 19, 2015 request for an

extension of time to file the reporter’s record only to the extent that we ORDER Ms. Cannon to

file the reporter’s record by MARCH 27, 2015.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Crystal

Cannon, deputy court reporter, and to counsel for all parties.

                                                       /s/   LANA MYERS
                                                             JUSTICE